IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DASHERE P. LEWIS,                        §
                                           §   No. 102, 2020
        Defendant Below,                   §
        Appellant,                         §   Court Below—Superior Court
                                           §   of the State of Delaware
        v.                                 §
                                           §   Cr. ID No. 1308012836 (K)
  STATE OF DELAWARE,                       §
                                           §
        Plaintiff Below,                   §
        Appellee.                          §

                           Submitted: September 11, 2020
                           Decided:   September 28, 2020

                                      ORDER

      It appears to the Court that, on August 24, 2020, the Chief Deputy Clerk reissued

a notice, by certified mail, directing the appellant, Dashere P. Lewis, to show cause

why his appeal should not be dismissed for his failure to pay the Supreme Court filing

fee or to file a motion to proceed in forma pauperis. Postal records show that Lewis

received the notice to show cause by August 31, 2020. A timely response to the notice

to show cause was due on or before September 10, 2020. To date, Lewis has not paid

the Supreme Court filing fee, filed a motion to proceed in forma pauperis, or responded

to the notice to show cause. Dismissal of this action is therefore deemed to be

unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Karen L. Valihura
                                    Justice




                                        2